Case 1:19-cv-02426-DLC Document 88 Filed 10/15/19

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

DOWNTOWN MUSIC PUBLISHING LLC, OLE MEDIA
MANAGEMENT, L.P., BiG DEAL MUSIC, LLC, 2
CYPMP, LLC, PEER INTERNATIONAL CORPORATION, :
PSO LIMITED, PEERMUSIC LTD., PEERMUSIC III,:
LID., PEERTUNES, LTD., SONGS OF PKER LTD.,
RESERVOIR MEDIA MANAGEMENT, INC., THE
RICHMOND ORGANIAZATION, INC., ROUND HILL
MUSIC LLC, THE ROYALTY NETWORK, INC. ULTRA
INTERNATIONAL MUSIC PUBLISHING, LLC, TUNE
CORE, INC., RALEIGH MUSIC PUBLISHING LLC,

ME GUSTA MUSIC, LLC, STB MUSIC, INC., and
GREENSLEEVES PUBLISHING LIMITED,

Plaintiffs,
—

PELOTON INTERACTIVE, INC.,

Defendant.

PELOTON INTERACTIVE, INC.,

Counterclaimant,
-y-

NATIONAL MUSIC PUBLISHERS ASSOCIATION,

INC., BIG DEAL MUSIC, LLC, CYPMP, LLC,
DOWNTOWN MUSIC PUBLISHING LLC, PSO LIMITED, :
PEER INTERNATIONAL CORP., PEBRMUSIC III,
LTD., PEERMUSIC, LTD., PEERTUNES, LTD.,
RESERVOIR MEDIA MANAGEMENT, INC., ROUND
HILL MUSIC LLC, SONGS OF PEER, LTD., THE
RICHMOND ORGANIZATION, INC., THE ROYALTY
NETWORK INC., ULTRA INTERNATIONAL MUSIC
PUBILSHING, LLC, and OLE MEDIA MANAGEMENT,
L.P.,

Counterdefendants.

Page 1 of 2

19¢v2426 (DLC)

ORDER

 

 

 

  

 

2 aa SET th Mannan eee

USDC SDNY

DOCUMENT
ELECTAGSICALLY BILED
DOC

bare FILED: LOU'S [17

 

 

 

 

 
Case 1:19-cv-02426-DLC Document 88 Filed 10/15/19 Page 2 of 2

DENISE COTE, District Judge:

On June 24, 2019, the plaintiffs moved pursuant to Rule
12(b) (6), Fed. R. Civ. P., to dismiss the defendant’s June 14
counterclaims. On September 27, the plaintiffs filed a second
amended complaint. On October 11, the defendant filed an answer
to the second amended complaint and amended counterclaims, It is
hereby

ORDERED that the plaintiffs’ June 24, 2019 motion to dismiss
is terminated as moot.

tT IS FURTHER ORDERED that the plaintiffs shall serve any
renewed motion to dismiss by October 25, 2019. Any opposition
shall be served by November 8. Any reply shall be served by
November 15. At the time any reply is served, the plaintiffs
shall supply two courtesy copies of all motions papers to
Chambers by mail or delivery to the United States Courthouse, 500
Pearl Street, New York, New York.

Dated: New York, New York
October 15, 2019

fh Lh

DENISE COTE
United States District Judge
